Case 2:21-mj-00019-SMM Document 3 Entered on FLSD Docket 03/25/2021 Page 1 of 8




                                                                          CGA

                                                                    Mar 25, 2021

                                                                            Fort Pierce




   March 25, 2021
Case 2:21-mj-00019-SMM Document 3 Entered on FLSD Docket 03/25/2021 Page 2 of 8
Case 2:21-mj-00019-SMM Document 3 Entered on FLSD Docket 03/25/2021 Page 3 of 8
Case 2:21-mj-00019-SMM Document 3 Entered on FLSD Docket 03/25/2021 Page 4 of 8
Case 2:21-mj-00019-SMM Document 3 Entered on FLSD Docket 03/25/2021 Page 5 of 8
Case 2:21-mj-00019-SMM Document 3 Entered on FLSD Docket 03/25/2021 Page 6 of 8
Case 2:21-mj-00019-SMM Document 3 Entered on FLSD Docket 03/25/2021 Page 7 of 8




                                             25th
Case 2:21-mj-00019-SMM Document 3 Entered on FLSD Docket 03/25/2021 Page 8 of 8
